FILED
                              NOT FOR PUBLICATION                            OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANJIT KAUR,                                      No. 08-73395

               Petitioner,                        Agency No. A078-650-912

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Manjit Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s order denying her motion to reopen removal proceedings held in absentia.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002), we grant the

petition for review.

      The agency abused its discretion when it concluded that Kaur did not show

exceptional circumstances for her absence from her hearing because the medical

documentation Kaur’s attorney presented at the scheduled hearing indicated that

Kaur was unable to attend the hearing due to her medical condition. Cf. Celis-

Castellano, 298 F.3d at 890-92 (in which alien made no showing of the seriousness

of his alleged asthma attack, did not notify the immigration court that he would be

absent, and did not seek medical attention until two weeks after the date of the

missed hearing).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     08-73395